PER CURIAM.
Of the two grounds upon which the trial court may arguably have granted the defendants-appellees’ motion to dismiss, one, the failure to produce the alleged confidential informant, is foreclosed by State v. Gonzalez Rodriguez, 483 So.2d 807 (Fla. 3d DCA 1986), and cases cited; the other, based upon the fact that payment to the c.i. was contingent upon the quantity of drugs seized as a result of his efforts, is contrary to State v. Prieto, 479 So.2d 320 (Fla. 3d DCA 1985). Accordingly, the order under review is reversed and the cause remanded for further proceedings.